DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation and Contingent Limitations
Claims 1-2 and 7 contain various conditional limitations. Claims 1-2 and 7 are system claims, which contain the following conditional limitations: 
Claim 1 and similarly claim 7: 
“when learning is provided in the carpool vehicle between the teacher user and the student user, acquire the destination information for distinguishing between the teacher user and the student user from the memory;
Claim 2:
“the controller acquires the information for distinguishing between the driver and the non-driver from the memory when the learning is provided in the carpool vehicle between the teacher user and the student user”
The controller transmits the incentive data to the terminal of the user determined to be the teacher user only when the user determined to be the teacher user is determined to be the driver of the carpool vehicle
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (2) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
For example, in claim 1, in limitation (1) the function of “acquire information for distinguishing between the teacher user and the student user, and give an incentive to the teacher user” is contingent on “when learning is provided in a carpool vehicle between a teacher user who is a user giving teaching and a student user who is a user receiving the teaching”.  However, claim 1 does require the event of learning being provided in a carpool vehicle between a teacher user who is a user giving teaching and a student user who is a user receiving the teaching. Accordingly, any information processing apparatus that comprises a controller which acquires information for distinguishing between a teacher user and a student user, and gives an incentive to the teacher user is sufficient to disclose limitation (1). 
Similarly, claim 6 is a method claim, wherein claim 6 includes a conditional claim limitation mirroring (1) of claim 1.

With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claim 6 is a process claim, Ex Parte Schulhauser applies to limitation (1). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 6 does not require “acquire information for distinguishing between the teacher user and the student user, and give an incentive to the teacher user.” (i.e., “when learning is provided”).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.)
In sum, claims 1-3 and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e. a law of nature, a phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Revised Guidance Step 2A – Prong 1
	Under 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
	Here, the limitations “receive, from a terminal of each of multiple demanding users demanding a carpool, destination information and information for distinguishing between a teacher user who is a user giving teaching and a student user who is a user receiving the teaching in a carpool vehicle in which multiple carpool users carpool by matching multiple users to ride the carpool vehicle from among the multiple demanding users; store the destination information and the information for distinguishing between the teacher user and the student user in the memory when learning is provided in the carpool vehicle between the teacher user and the student user, acquire the destination information and the information for distinguishing between the teacher user and the student user from the memory; determine whether or not each of the multiple carpool users is the teacher user based on the information for distinguishing between the teacher user and the student user, the information being acquired from the memory; generate incentive data associated with a destination of a user who is determined to be the teacher user of the multiple carpool users based on the destination information acquired from the memory; and transmit the incentive data to a terminal of the user determined to be the teacher user, wherein the incentive data includes at least one of data of a discount ticket or a gift certificate available at a facility of the destination, data of points or electronic money available at the destination, and data indicating preferential treatment for a parking position in a parking lot provided to a facility of the destination or preferential treatment for waiting for parking in the parking lot” recited in claim 1 and similarly recited in independent claims 6-7 recite the abstract idea of a mental process. If a claim limitation, under its broadest reasonable interpretation, recites a limitation that can practically be performed in the human mind, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The above limitation of at least independent claim 1 falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental
process, that can be performed in the human mind since each of the above steps could
alternatively, be performed in the human mind or with the aid of pen and paper. This
conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court
held that section 101 did not embrace a process defined simply as using a computer to perform
a series of mental steps that people, aware of each step, can and regularly do perform in their
heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed.
Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom
S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as
essentially mental processes within the abstract-idea category”).	Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).
	Here, a human could mentally receive destination information and information for distinguishing between a teacher user who is a user giving teacher and a student user who is receiving teaching, mentally store this information in their mind, mentally determine whether or not each of the multiple carpool users is the teacher user based on the information for distinguishing between the teacher user and the student user, and mentally generate incentive data associated with a destination of a user who is determined to be the teacher user of the multiple carpool users based on the destination information.

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract ideas to which the
claim is directed does not include limitations that integrate the abstract idea into a practical
application, since these are method claims and the claims do not provide means for
implementation. 
For example, additional element includes a controller and memory in claim 1; a memory and computer in claim 6; and a program, computer and memory in claim 7. The controller in claim 1 is indicated by the specification to be a generic processor (i.e. Spec. ¶22 “The processor 31 is an example of a “controller””). Additionally, the program in claim 7 is indicated by the specification to be a generic computer program (i.e. Spec. ¶84 “The present disclosure can be implemented when a computer program”). See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”)
	In addition, merely “[u]sing a computer to accelerate an ineligible mental process does
not make that process patent-eligible.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada
(U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717
F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to
lend speed or efficiency to the performance of an otherwise abstract concept does not
meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014).
In addition, the limitations “receive… destination information and information for distinguishing between a teacher user who is a user giving teaching and a student user who is a user receiving the teaching” and “acquire information for distinguishing between the teacher user and student user;” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “transmit the incentive data to a terminal of the user determined to be the teacher user” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment'  or [by] adding ‘insignificant postsolution activity.' ”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to
determine whether they amount to something “significantly more” than the recited abstract
idea. (i.e., an innovative concept).
Here, the additional elements of a controller, memory, computer, and program does not amount to an innovative concept since, as stated above in step 2A, Prong 2 analysis, the controller, memory, computer, and program are passively recited and does not carry out the abstract idea. The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, the controller and program do not amount to “significantly more” than the abstract ideas themselves.
	The additional elements of the dependent claims merely refine and further limit the
abstract idea of the independent claims and do not add any feature that is an “inventive
concept” which cures the deficiencies of their respective parent claim under the 2019 PEG
analysis. None of the dependent claims considered individually, including their respective
limitations, include an “inventive concept” of some additional element or combination of
elements sufficient to ensure that the claims in practice amount to something “significantly
more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer
substantially more than the sum of the functions of the elements when each is taken alone. The
claims as a whole, do not amount to significantly more than the abstract idea itself because the
claims do not affect an improvement to another technology or technical field; the claims do not
amount to an improvement to the functioning of an electronic device itself which implements
the abstract idea (e.g., the general purpose computer and/or the computer system which
implements the process are not made more efficient or technologically improved); the claims
do not perform a transformation or reduction of a particular article to a different state or thing
(i.e., the claims do not use the abstract idea in the claimed process to bring about a physical
change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus
patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584
(1978), where a physical change, and thus patentability, was not imparted by the claimed
process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.

Allowable Subject Matter
Claims 1-3 and 5-7 include allowable subject matter. Claims 1-7 would be allowed if all 35 U.S.C. 101 rejections are complied with. The following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art does not teach, disclose or suggest the limitation for claim 1 of “An information processing apparatus comprising: a memory; and a controller configured to: receive, from a terminal of each of multiple demanding users demanding a carpool, destination information and information for distinguishing between a teacher user who is a user giving teaching and a student user who is a user receiving the teaching in a carpool vehicle in which multiple carpool users carpool by matching multiple users to ride the carpool vehicle from among the multiple demanding users; store the destination information and the information for distinguishing between the teacher user and the student user in the memory; when learning is provided in the carpool vehicle between the teacher user and the student user, acquire the destination information and the information for distinguishing between the teacher user and the student user from the memory; determine whether or not each of the multiple carpool users is the teacher user based on the information for distinguishing between the teacher user and the student user, the information being acquired from the memory; generate incentive data associated with a destination of a user who is determined to be the teacher user of the multiple carpool users based on the destination information acquired from the memory; and transmit the incentive data to a terminal of the user determined to be the teacher user, wherein the incentive data includes at least one of data of a discount ticket or a gift certificate available at a facility of the destination, data of points or electronic money available at the destination, and data indicating preferential treatment for a parking position in a parking lot provided to a facility of the destination or preferential treatment for waiting for parking in the parking lot”
With respect to claim 1 and similarly 6-7, the best prior art combination, Simmons (US20190333409A1)(hereinafter “Simmons”) in view of Tao (US9706367B2)(hereinafter “Tao”), further in view of Hsu (US10056006)(hereinafter “Hsu”), and further in view of Smith (US20150269635A1)(hereinafter “Smith”) teaches: 
An information processing apparatus comprising:
A memory; and (Simmons ¶25 “smartphones, tablets, etc.”)
a controller: (Simmons ¶25 “smartphones, tablets, etc.”)
information for distinguishing between a teacher user who is a user giving teaching and a student user who is a user receiving the teaching  in a carpool vehicle (Simmons ¶11 “Wirelessly pairing the particular student and particular instructor devices at the start of the driving session can include requiring the particular driving student to enter authentication information into the particular student device to confirm identity of the particular driving student; activating the particular student device after the identity of the particular driving student is successfully confirmed; requiring the particular driving instructor to enter authentication information into the particular instructor device to confirm identity of the particular driving instructor; activating the particular instructor device after the identity of the particular driving instructor is successfully confirmed… the activated particular student device searching for an activated instructor device within the limited range of the student device; the activated particular instructor device searching for an activated student device within the limited range of the instructor device; and pairing the activated particular student device and the activated particular instructor device if they find each other within the limited range.”; Simmons ¶15 “The vehicle systems can include a camera, and the vehicle interface can be configured to communicate with the camera; and the driving session log can include video information from the camera collected through the vehicle interface.”; Simmons ¶32 “The drive log can also include front facing camera footage and cockpit footage using cameras 122 tagged to the drive. The camera or cameras 122 can have wireless connectivity to the paired devices 110-114, so the SDMS app can automatically activate the camera(s) 122 at the beginning of the driving session, deactivate the camera (s) 122 at the end of the driving session, and transfer the video log of the driving session from the camera(s) 122 to the SDMS 100.”)
when learning is provided in the carpool vehicle (Simmons ¶10 “The method can also include configuring at least one of the particular student and instructor devices for communicating with a vehicle during the driving session, where the vehicle is used for the driving session. Monitoring continued pairing of the particular student device and the particular instructor device during the driving session can require the particular student device and the particular instructor device to both be in the vehicle during the driving session.”)
 between the teacher user and the student user (Simmons ¶6 “electronic devices, where the method includes configuring student devices to be used by a plurality of driving students, and configuring instructor devices to be used by a plurality of driving instructors.”)
receive, from a terminal of each of multiple demanding users demanding a carpool, 
destination information (Tao Fig. 2C “User1 UI”, “Dest1”; Tao Fig. 2C “User2 UI”, “Dest2”; Tao column 12, lines 50-67 “diagram 250 illustrates the route information that is displayed to the first user… route from the driver’s location to the first destination location… The route determine 140 can also determine… route from the first destination location to the second destination location… diagram 260 illustrates the route information displayed to the second user… second user would see the entire route from the driver’s current location to the second destination location”)
	However, Simmons in view of Tao, further in view of Hsu, and further in view of Smith fails to teach, disclose, or suggest the detailed combinations recited above where users requesting carpooling are taught by a teacher, and this teacher is given an incentive of at least one of data of a discount ticket or a gift certificate available at a facility of the destination, data of points or electronic money available at the destination, and data indicating preferential treatment for a parking position in a parking lot provided to a facility of the destination or preferential treatment for waiting for parking in the parking lot based on the destination of the multiple carpool users. In addition, there was no other prior art reference that taught, disclosed, or suggested these features, nor is there any reason to modify or combine prior art references in the manner recited in claims 1 and similarly 6-7, absent the applicant’s disclosure.
Response to Arguments
With respect to the pending claims, Applicant’s arguments are moot in view of the new rejection necessitated by Applicant amendments.  However, at least one argument remains relevant to the current rejection. 
With respect to 35 U.S.C. rejections related to claims 1-7, Applicant asserts (Amend. 7-8)
Claims 1 and 6-7 have been amended in response to previous 35 U.S.C. 101 rejections. “Claims 1 and 7 recite the feature of to transmit the incentive data to a terminal of the user determined to be the teacher user, where the incentive data is associated with a destination of a user who is determined to be the teacher user of the multiple carpool users based on the destination information acquired from the memory, and includes at least one of data of a discount ticket or a gift ce1tificate available at a facility of the destination, data of points or electronic money available at the destination and data indicating preferential treatment for a parking position in a parking lot provided to a facility of the destination or preferential treatment for waiting for parking in the parking lot. Claim 6 recites similar features.”
However, this is not sufficient to overcome the 101 rejections. Transmitting incentive data is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment'  or [by] adding ‘insignificant postsolution activity.' ”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).
Additionally, the argument made amounts to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient.  Merely pointing out certain claim features recited in claims 1 and 6-7, and nakedly asserting that none of the cited prior art references teach or suggest such features, does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)
	With respect to 35 U.S.C. 103 rejections related to claims 1-3 and 5-7, Applicant asserts (Amend. 9-13)
	Amended claim language is sufficient to overcome previous rejected claims.
	Examiner agrees, and all previous 35 U.S.C. 103 rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                           
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667